The Chancellor
decided that it was the duty of the complainant to proceed against the copartnership effects, and the separate property of the defendant who was the real debtor ; so that the same might be delivered over to the receiver for the protection and indemnity of the other defendant, who was in the situation of a surety for his co-defendant for the payment of his debt. And as no good reason was shown for not applying for a receiver of the property of the other defendant, and of the copartnership effects, the application must stand over to enable the complainant to give notice of the application to the other defendant.